
	
		I
		111th CONGRESS
		1st Session
		H. R. 3683
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Mr. Price of Georgia
			 (for himself and Mr. Kline of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish the Teacher Incentive Fund Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Incentive Fund
			 Act.
		2.Teacher incentive
			 fund programPart C of title
			 II of the Elementary and Secondary Education Act of 1965 is amended by adding
			 at the end the following:
			
				6Teacher Incentive
				Fund Program
					2371.Purposes;
				definitions
						(a)PurposesThe
				purposes of this subpart are—
							(1)to assist States,
				local educational agencies, and nonprofit organizations to develop, implement,
				or improve comprehensive performance-based compensation systems solely for
				teachers and principals, especially for teachers and principals in high-need
				schools, who raise student academic achievement and close the achievement gap;
				and
							(2)to study and
				review performance-based compensation systems for teachers and principals to
				evaluate their effectiveness, fairness, quality, consistency, and
				reliability.
							(b)DefinitionsFor
				purposes of this subpart:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency (including a charter school that is a local educational
				agency), or a consortium of such agencies;
								(B)a State
				educational agency, or other State agency designated by the chief executive of
				the State to participate under this subpart; or
								(C)a partnership
				of—
									(i)one or more
				agencies described in subparagraph (A) or (B), or both; and
									(ii)at least one
				nonprofit organization.
									(2)High-need local
				educational agencyThe term high-need local educational
				agency has the meaning given the term in section 2102.
							(3)High-need
				schoolThe term high-need school has the meaning
				given the term in section 2312.
							(4)Performance-based
				compensation systemThe term performance-based
				compensation system means a system of compensation solely for teachers
				and principals that—
								(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
								(B)may
				include—
									(i)differentiated
				levels of compensation on the basis of high-quality teachers’ and principals’
				employment and success in hard-to-staff schools or high-need subject areas;
				and
									(ii)recognition of
				the skills and knowledge of teachers and principals as demonstrated
				through—
										(I)successful
				fulfillment of additional responsibilities or job functions; and
										(II)evidence of high
				achievement and mastery of content knowledge and superior teaching skills that
				shall be gathered through classroom observations or other criteria developed
				through scientifically valid research (as defined in section 200 of the Higher
				Education Act of 1965 (20 U.S.C. 1021)).
										2372.Teacher
				incentive fund grants
						(a)In
				generalFrom the amounts appropriated to carry out this subpart,
				the Secretary is authorized to make grants on a competitive basis to eligible
				entities to develop, implement, or improve performance-based compensation
				systems in participating schools.
						(b)PriorityIn
				making such a grant, the Secretary shall give priority to an eligible entity
				that concentrates its proposed activities on teachers and principals serving in
				high-need schools.
						(c)ApplicationsTo
				be eligible to receive a grant under this subpart, an eligible entity shall
				submit an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require, that includes—
							(1)a description of
				the performance-based compensation system that the applicant proposes to
				develop and implement or improve;
							(2)a description and
				demonstration of the support and commitment from teachers and principals in the
				targeted schools, the community, and local educational agency or agencies for
				the performance-based compensation system, including demonstration of
				consultation with teachers and principals on the development and implementation
				of the performance-based compensation system;
							(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance,
				including the baseline performance against which evaluations of improved
				performance will be made;
							(4)a description and
				demonstration of how teacher and principal views were included in the
				development of the performance-based compensation system;
							(5)a description of
				the local educational agency or local educational agencies to be served by the
				project, including such demographic information about students in the schools
				to be served by the project as the Secretary may request;
							(6)information on
				student academic achievement, the quality of the teachers and principals, and
				existing compensation, bonuses, and incentive systems for teachers and
				principals in the schools to be served by the project;
							(7)a description of
				how the applicant will use grant funds under this subpart in each year of the
				grant;
							(8)a description of
				the comprehensive, focused professional development that is aligned with
				student content and achievement standards that the applicant will implement to
				support the performance-based compensation system;
							(9)an explanation of
				how the grantee will continue its performance-based compensation system after
				the grant ends;
							(10)a description, if
				applicable, of how the applicant will define the term
				high-quality for the purposes of section 2371(b)(4)(B)(i),
				through the use of measurable indicators;
							(11)a description of
				the State, local, or philanthropic funds that will be used to supplement the
				grant and sustain the activities at the end of the grant period; and
							(12)A description of
				how the applicant will evaluate the project annually, including any objective
				measures that are clearly related to the goals for the project and information
				on how the evaluation will produce quantitative and qualitative data.
							(d)Use of
				Funds
							(1)In
				generalA grantee shall use grant funds provided under this
				subpart only to develop, implement, or improve, in collaboration with teachers,
				principals, other school administrators, and members of the public, a
				performance-based compensation system consistent with the requirements of this
				subpart.
							(2)Authorized
				activitiesAuthorized activities under this subpart may include
				the following:
								(A)Developing
				appraisal systems that reflect clear and fair measures of student academic
				achievement.
								(B)Developing
				appraisal systems that reflect clear and fair measures of teacher and principal
				performance based on demonstrated improvements in student academic
				achievement.
								(C)Conducting
				outreach within the local educational agency (or agencies) or the State to gain
				input on how to construct the appraisal system and to develop support for
				it.
								(D)Paying, as part of
				a comprehensive performance-based compensation system, bonuses and increased
				salaries to teachers and principals who raise student academic achievement, so
				long as the grantee uses an increasing share of non-Federal funds to pay these
				monetary rewards each year of the grant.
								(E)Paying, as part of
				a comprehensive performance-based compensation system, additional bonuses to
				teachers who both raise student academic achievement and either teach in
				high-need schools or teach subjects that are difficult to staff, or both, so
				long as the grantee uses an increasing share of non-Federal funds to pay these
				monetary rewards each year of the grant.
								(F)Paying, as part of
				a comprehensive performance-based compensation system, additional bonuses to
				principals who both raise student academic achievement and serve in high-need
				schools, so long as the grantee uses an increasing share of non-Federal funds
				to pay these monetary rewards each year of the grant.
								(e)Duration of
				Grants
							(1)In
				generalThe Secretary may make grants under this section for
				periods of up to 5 years.
							(2)LimitationAn
				agency described in subparagraph (A) of section 2371(b)(1) may receive (whether
				individually or as part of a consortium or partnership) a grant under this
				subpart only once. Such an agency may continue to receive that grant for the
				period of that grant, but shall not receive (whether individually or as part of
				a consortium or partnership) any other grant under this subpart.
							(f)Equitable
				distributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this
				section.
						(g)Matching
				Requirement
							(1)Each eligible
				entity that receives a grant under this section shall provide, from non-Federal
				sources, an amount (which may be provided in cash or in kind) to carry out the
				activities supported by the grant equal to—
								(A)for the first year
				of the grant, 10 percent of the amount received for that year under the
				grant;
								(B)for the second
				year, 25 percent;
								(C)for the third
				year, 40 percent;
								(D)for the fourth
				year, 55 percent; and
								(E)for the fifth
				year, 70 percent.
								(2)The Secretary may
				waive all or part of the matching requirement described in paragraph (1) for
				any fiscal year for an eligible entity described in section 2371(b)(1)(A) if
				that eligible entity is a high-need local educational agency, a consortium of
				high-need local educational agencies, or a charter school that is a high-need
				local educational agency and the Secretary determines that applying the
				matching requirement to such eligible entity would result in serious hardship
				or an inability to carry out the activities described in subsection (d).
							(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal or State funds.
						(i)Rule of
				ConstructionNothing in this subpart shall be implemented in such
				a way so as to require a collective bargaining agreement be in place in order
				to receive funds or participate under this subpart.
						2373.Report and
				evaluation
						(a)ReportThe
				Secretary shall provide an annual report on the implementation of the program
				to the Congress.
						(b)Evaluation
							(1)In
				generalThe Secretary shall, through grant or contract, carry out
				an independent evaluation of the program under this subpart.
							(2)ContentThe
				evaluation shall measure—
								(A)the effectiveness
				of the program in improving student academic achievement;
								(B)the satisfaction
				of the participating teachers or principals; and
								(C)the extent to
				which the program assisted the eligible entities in recruiting and retaining
				high-quality teachers and principals, especially in hard-to-staff subject
				areas.
								2374.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart such sums as may be necessary for fiscal year 2010 and each of the
				succeeding 5 fiscal years.
						(b)ReservationThe
				Secretary may reserve not more than 3 percent of the funds appropriated to
				carry out this subpart for any one fiscal year for the cost of the evaluation
				under section 2373(b) and for technical assistance and program
				outreach.
						.
		
